DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-21 are currently pending and have been considered by Examiner. This Non-Final rejection is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6, 16 & 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 the scope of the claim is unclear. It is unclear what is meant by the “the respective brake chambers are arranged regularly around the brake shaft”. The phrase “arranged regularly” is unclear since it is used in a way that does not agree with its common meaning. The phrase regularly in the art means “with a constant or definite pattern”, it is recommended to change “arranged regularly around” to “spaced around”. It was assumed that the respective brake chambers are spaced around the brake shaft for the purposes of examination.
In claim 16 the scope of the claim is unclear. It is unclear what is meant by “actuator control is configured to activate the electromagnet and drive the motor to rotational motion of the brake shaft to enable a change in elongation of the actuator system when the brake arrangement is in the at least one braking state”. It is unclear if the “when the brake arrangement is in the at least one braking state” refers to the initial condition of the brake arrangement, i.e. before the change in elongation, or if it is the condition of the brake arrangement while the actuator system changes in elongation. It was assumed that the control actuator is configured to activate the electromagnet to remove the brake member from the braking state, and once the brake member is no longer in contact with the brake shaft, the actuator control drives the motor to enable elongation of the actuator system. 
In claim 21 the scope of the claim is unclear. It is unclear what is meant by the “method comprising: enabling a change in elongation of the actuator system when the brake arrangement is in the at least one braking state, activating the electromagnet; and driving the motor for a rotational motion of the brake shaft”. It is unclear if the “when the brake arrangement is in the at least one braking state” refers to the initial condition of the brake arrangement, i.e. before the change in elongation, or if it is the condition of the brake arrangement while the actuator system changes in elongation. It was assumed that the control actuator is configured to activate the electromagnet to remove the brake member from the braking state, and once the brake member is no longer in contact with the brake shaft, the actuator control drives the motor to enable elongation of the actuator system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 11 -16, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al (US 20110259673 A1) in view of Dutis et al (US 20110067961 A1).
As to claim 1, Hayase teaches an actuator system (105 see Fig. 8), comprising: a motor (1 see Annotated Fig. 1 below) comprising a system of rotating shafts (1a & 4, see Fig. 1 below) which are driven interdependently by the motor (1 see Annotated Fig. 1 below); a conversion arrangement (A1 See Annotated Fig. 1 below) which comprises one of the rotating shafts (1a see Annotated Fig. 1 below) and is arranged to convert a rotational motion of this shaft (1a see Annotated Fig. 1 below) generated by the motor (1 see Annotated Fig. 1 below) into an elongation of the actuator system (105 see Fig. 8).
Regarding to the brake arrangement Hayase disclose a brake arrangement comprising: one of the rotating shafts as a brake shaft (1b see Annotated Fig. 6b below); an electromagnet (control solenoid 20 see Fig. 6a); at least one brake chamber (A2 see Annotated Fig. 6b below) defined by a region between the brake shaft (1b see Annotated Fig. 6b below) and an associated brake wall (A3 see Annotated Fig. 6b below) having a wall surface substantially parallel to an axis of rotation of the brake shaft (1b see Annotated Fig. 6b below)
Hayase fails to disclose that each brake chamber includes a magnetoactive brake member disposed within the respective brake chamber; wherein: each brake chamber comprises a free-wheeling region configured to receive the respective brake member such that the brake member is not in frictional contact with the brake shaft; each brake chamber comprises a braking region in which a radial distance between the brake wall and the axis of rotation along the brake wall decreases, starting from the free-wheeling region; each brake member is movably arranged in the respective brake chamber in such a way that, depending on its position in the brake chamber, a frictional contact between the brake member and the brake shaft and between the brake member and the brake wall is formable; and the electromagnet is configured to bring each brake member into the associated free-wheeling region in an activated state.
	In the field of electromechanical brake devices Dutis teaches a brake arrangement that is activated by a actuator control (control unit see paragraph [0051])  wherein the brake arrangement comprises: a  rotating shafts as a brake shaft (12 See Annotated Fig. 6 below); an electromagnet (6 see Annotated Fig 6 below); at least one brake chamber (B1 See annotated Fig. 6 below) defined by a region between the brake shaft (12 see Fig. 1 below) and an associated brake wall (18 See annotated Fig. 6 below) having a wall surface substantially parallel to an axis of rotation of the brake shaft (12 See Annotated Fig. 6 below); and for each brake chamber (B1 See annotated Fig. 6 below), a magnetoactive brake member (2 see Annotated Fig. 6 below) disposed within the respective brake chamber (B1 see Annotated Fig. 6 below); wherein: each brake chamber (B1 See Annotated Fig. 6 below) comprises a free-wheeling region (B2 see Annotated Fig. 2 below) configured to receive the respective brake member (2 See Annotated Fig. 6 below) such that the brake member (2 see Annotated Fig. 6 below) is not in frictional contact with the brake shaft (12 see Annotated Fig. 6); each brake chamber (B1 see Annotated Fig. 6 below) comprises a braking region in which a radial distance between the brake wall (18 see Annotated Fig. 6 below) and the axis of rotation along the brake wall decreases, starting from the free-wheeling region (B2 see Annotated Fig. 2 below); each brake member (2 see Annotated Fig. 6 below) is movably arranged in the respective brake chamber (B1 see Annotated Fig. 6 below) in such a way that, depending on its position in the brake chamber (B1 see Annotated Fig. 6 below), a frictional contact between the brake member (2 see Annotated Fig. 6 below) and the brake shaft (12 see Annotated Fig. 6 below) and between the brake member (2 See Annotated Fig 6 below) and the brake wall (18 see Annotated Fig. 6 below) is formable; and the electromagnet (6 see Annotated Fig. 6 below) is configured to bring each brake member (2 see Annotated Fig. 6 below) into the associated free-wheeling region (B2 see Annotated Fig. 2 below) in an activated state.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hayase to incorporate the teachings of Dutis to implement a actuator control and swap out the brake arrangement of Hayase with the  brake arrangement of Dutis comprising: one of the rotating shafts as a brake shaft (4 see Annotated Fig. 1 below of Hayase ); an electromagnet (6 see Annotated Fig. 6 below of Dutis); at least one brake chamber (B1 see Annotated Fig. 6 below of Dutis) defined by a region between the brake shaft (4 see Annotated Fig. 1 below of Hayase) and an associated brake wall having a wall surface(18 see Annotated Fig. 6 below of Dutis) substantially parallel to an axis of rotation of the brake shaft (4 see Annotated Fig 1 below of Hayase); and for each brake chamber, a magnetoactive brake member (2 see Annotated Fig. 6 below of Dutis) disposed within the respective brake chamber (B1 see Annotated Fig. 6 below of Dutis); wherein: each brake chamber (B1 see Annotated Fig. 6 below  of Dutis) comprises a free-wheeling region (B2 see Annotated Fig. 2 below of Dutis) configured to receive the respective brake member (2 see Annotated Fig. 6 below of Dutis) such that the brake member (2 see Annotated Fig. 6 below of Dutis) is not in frictional contact with the brake shaft (4 see Annotated Fig. 1 below of Hayase); each brake chamber comprises a braking region in which a radial distance between the brake wall (18 see Annotated Fig. 6 below of Dutis) and the axis of rotation along the brake wall (18 see Annotated Fig. 6 below of Dutis) decreases, starting from the free-wheeling region (B2 see Annotated Fig. 2 below of Dutis); each brake member (2 see Annotated Fig. 6 below of Dutis) is movably arranged in the respective brake chamber (B1 see Annotated Fig. 6 below of Dutis) in such a way that, depending on its position in the brake chamber (B1 see Annotated Fig. 6 below of Dutis), a frictional contact between the brake member (2 see Annotated Fig. 6 below of Dutis) and the brake shaft (4 see Fig. 1 below of Hayase) and between the brake member (2 See Annotated Fig 6 below of Dutis) and the brake wall (18 see Annotated Fig. 6 below of Dutis) is formable; and the electromagnet (6 See Annotated Fig. 6 below of Dutis) is configured to bring each brake member (2 see Annotated Fig. 6 below of Dutis) into the associated free-wheeling region (B2 see Annotated Fig. 2 below of Dutis) in an activated state.
	The advantage of adding the actuator control and brake arrangement as taught by Dutis, to the actuator system of Hayase, is to allow the brake arrangement to be obtained in an easy and cost-effective way (see abstract of Dutis).
	As to claim 2, the combination of Hayase and Dutis teaches the actuator system of claim 1, wherein each brake chamber (B1 see Annotated Fig. 6 below of Dutis) comprises a limiting region in which the respective brake wall (18 see Annotated Fig. 6 below of Dutis) comprises a limiter (3 & 4, see Annotated Fig. 6 below of Dutis) for limiting movement of the respective brake member (2 see Annotated Fig. 6 below of Dutis) along the respective brake wall (18 see Annotated Fig. 6 below of Dutis).
As to claim 3, the combination of Hayase and Dutis teaches the actuator system according to claim 1, wherein the brake arrangement is configured to move the respective brake member (2 see Annotated Fig. 6 below of Dutis) in the associated brake chamber (B1 see Annotated Fig. 6 below of Dutis)  in a direction in which the radial distance decreases by frictional contact of the respective brake member (2 see Annotated Fig. 6 below of Dutis), so that a clamping force between the respective brake member (2 See Annotated Fig. 6 below of Dutis) and the associated brake wall (18 see Annotated Fig. 6 below of Dutis) and the brake shaft (4 see Annotated Fig. 1 below of Hayase) increases.
As to claim 4, the combination of Hayase and Dutis teaches the actuator system according to claim 1, wherein the brake arrangement as taught by Dutis comprises at least two brake chambers, wherein each of two possible braking directions is associated with at least one of the brake chambers (see paragraph 0054 line 1 of Dutis).
As to claim 5, the combination of Hayase and Dutis teaches the actuator system according to claim 1, wherein the respective brake walls (18 see Annotated Fig. 6 below of Dutis) are formed in an annular body around the brake shaft (4 see Annotated Fig. 1 below of Hayase).
As to claim 6, the combination of Hayase and Dutis teaches the actuator system according to claim 5, wherein the respective brake chambers (B1 see Annotated Fig. 6 below of Dutis) are arranged regularly around the brake shaft (4 see Annotated Fig. 1 below of Hayase).
As to claim 7, the combination of Hayase and Dutis teaches the actuator system according to claim 1, wherein the radial distance between the brake wall (18 see Annotated Fig. 6 below of Dutis) and the axis of rotation varies according to a logarithmic spiral (B4 see Annotated Fig. 6 below of Dutis).
As to claim 8, the combination of Hayase and Dutis teaches the actuator system according to claim 1, wherein the brake arrangement comprises a support (6 bearing, see Annotated Fig. 1 below of Hayase) for the brake shaft (4 see Annotated Fig. 1 below of Hayase) that prevents or reduces bending of the brake shaft (4 see Annotated Fig. 1 below of Hayase) during braking.
As to claim 11, the combination of Hayase and Dutis teaches the actuator system according to claim 1, wherein the electromagnet (6 see Annotated Fig. 6 below of Dutis) comprises at least one pair of magnetic poles forming a straight line, but fails to teach that the pole line are parallel or substantially parallel to the axis of rotation.
The magnetic poles as taught by Dutis are currently perpendicular to the axis of rotation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the direction of the magnetic poles to be parallel to the axis of rotation. 
The advantage of making the magnetic pole line parallel to the axis of rotation of the brake shaft is to allow a uniform magnetic field to be generated in the region of the brake shaft to increase the reliability of the brake member when held in the free-wheeling region.
As to claim 12, the combination of Hayase and Dutis teaches the actuator system according to claim 1, wherein the electromagnet (6 see Annotated Fig. 6 of Dutis below) comprises a coil (B4 see Annotated Fig. 2 below of Dutis) and a coil core (B5 see Annotated Fig. 2 below of Dutis), wherein parts of the coil core (B5 see Annotated Fig. 2) located outside the coil (B4 see Annotated Fig. 2) form arms of the electromagnet (6 see Annotated Fig. 2 below of Dutis), at the ends of which poles of the electromagnet (6 see Annotated Fig. 2 below of Dutis)  are formed.
As to claim 13, the combination of Hayase and Dutis teaches the actuator system according to claim 1, wherein each brake wall further comprises a respective reset mechanism (5 spring, see Annotated Fig. 6 below of Dutis) configured to bring the associated brake member (2 see Annotated Fig. 6 below of Dutis) into contact with the brake shaft (4 see Fig. of Hayase) when the electromagnet (6 see Annotate Fig. 6 of Dutis) is not activated.
As to claim 14, the combination of Hayase and Dutis teaches the actuator system according to claim 13, wherein the reset mechanism is formed by at least one inclined plane (3 &4 see Annotate Fig. 6 below of Dutis) that is radially inclined with respect to the brake shaft (4 see Annotated Fig. 1 below of Hayase) such that a gravitational force acts on the respective brake member (2 see Annotated Fig. 6 below of Dutis).
As to claim 15, the combination of Hayase and Dutis teaches actuator system according to claim 13, wherein the reset mechanism is formed by at least one spring (5 see Annotated Fig. 6 below of Dutis) element by which the respective brake member (2 see Annotated Fig. 6 below of Dutis) is biased towards the brake shaft (4 see Annotated Fig. 1 below of Hayase).
As to claim 16, the combination of Hayase and Dutis teaches the actuator system according to claim 1, further comprising an actuator control (control unit) (see paragraph [0051] and paragraph [0053]), wherein: the brake arrangement is configured to assume a free-wheeling state (B2 see Annotated Fig. 2 below of Dutis) and at least one braking state (B3 see Annotated Fig. 2 below of Dutis); in the free-wheeling state (B2 see Annotated Fig. 2 below of Dutis), each brake member (2 see Annotated Fig. 2 below of Dutis) is in the respective free-wheeling region (B2 see Annotated Fig. 2 below of Dutis); in the at least one braking state (B3 see Annotated Fig. 6 below of Dutis), at least one brake member (2 see Annotated Fig. 2 below of Dutis) has frictional contact with the brake shaft (4 see Fig. 1 of Hayase); and it is inherently disclosed that the actuator control is configured to activate the electromagnet (6 see Annotated Fig. 6 of Dutis) (see paragraph [0036] and paragraph [0040]) and drive the motor (1 see Fig. 1 of Hayase) to rotational motion of the brake shaft (4 see Fig. 1 of Hayase) to enable a change in elongation of the actuator system (105 see Fig. 8) when the brake arrangement is in the at least one braking state (B3 see Annotated Fig. 6 below of Dutis).
As to claim 18, the combination of Hayase and Dutis teaches the actuator system according to claim 16, wherein a transition of the brake arrangement from the free-wheeling state (B2 see Annotated Fig. 2 below of Dutis) to the at least one braking state (B3 see Annotated Fig. 2 below of Dutis) (see paragraph [0034]) is effectable by driving the motor (1 see Annotated Fig. 1 below of Hayase) to a rotational motion of the brake shaft (4 see Annotated Fig. 1 below of Hayase) and/or by applying force to the conversion arrangement (A1 See Annotated Fig. 1 below of Hayase) (see paragraph [0036]) along a direction of elongation, while the electromagnet (6 see Annotated Fig. 6 below of Dutis) is deactivated, respectively. 
As to claim 21, the combination of Hayase and Dutis teaches a method for controlling an actuator system according to claim 1, wherein the brake arrangement is configured to assume a free-wheeling state (B2 see Annotated Fig. 2 below of Dutis) (see paragraph [0033]) and at least one braking state (B3 see Annotated Fig. 6 below of Dutis) (see paragraph [0034]); in the free-wheeling state (B2 see Annotated Fig. 2 below of Dutis), each brake member (2 see Annotated Fig. 2 below of Dutis) is in the respective free-wheeling region (B2 see Annotated Fig. 2 below of Dutis) (see paragraph [0012]); and in the at least one braking state (B3 see Annotated Fig. 2 below of Dutis), at least one brake member (2 see Annotated Fig. 2 below of Dutis) has frictional contact with the brake shaft (4 see Annotated Fig. 1 below of Hayase) (see paragraph [0046]); the method comprising: enabling a change in elongation of the actuator system (105 see Fig. 8 of Hayase) when the brake arrangement is in the at least one braking state (B3 see Annotated Fig. 2 below of Dutis), activating the electromagnet (6 see Annotated Fig. 6 below of Dutis); and driving the motor (1 see Annotated Fig. 1 below of Hayase) for a rotational motion of the brake shaft (4 see Annotated Fig. 1 below of Hayase).

    PNG
    media_image1.png
    682
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    499
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    528
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    431
    543
    media_image4.png
    Greyscale


Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al (US 20110259673 A1) in view of Dutis et al (US 20110067961 A1) as applied to claim 1 above, and further in view of Migaszewski et al (US 20160076602 A1).
As to claim 10, the combination of Hayase and Dutis fails to teaches the actuator system according to claim 1, wherein each brake member comprises a rotationally symmetrical groove or notch, and each brake wall comprises an edge that engages in the respective groove or notch of the associated brake member.
In the field of freewheel mechanism Migaszewski teaches each brake member (14 see Fig. 9) comprises a rotationally symmetrical groove or notch (13 see Fig. 8), and each brake wall (C1 see Annotated Fig. 1) comprises an edge (4, stationary interlocks, See Fig. 9) that engages in the respective groove or notch (13 see Fig. 8) of the associated brake member (14 see Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified each brake member (2 of Dutis) to comprise a rotationally symmetrical groove or notch (13 see Fig. 8 of Migaszewski), and each brake wall (18 See Annotated Fig. 6 above) comprises an edge (4 see Fig. 9 of Migaszewski) that engages in the respective groove or notch (13 see Fig. 8 of Migaszewski) of the associated brake member (2 of Dutis).
The advantage of the brake member having a rotationally symmetrical groove or notch and the brake wall comprises an edge that engages in the respective groove or notch of the associated brake member will prevent vertical displace of the brake member when the electromagnet toggles between the active and deactivated state.



    PNG
    media_image5.png
    443
    607
    media_image5.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al (US 20110259673 A1) in view of Dutis et al (US 20110067961 A1) as applied to claim 1 above, and further in view of McFadden (US 20150115848 A1).
As to claim 19, the combination of Hayase and Dutis fails to disclose the actuator system according to claim 16, wherein the actuator control is further configured to activate the electromagnet with a pulse width modulated voltage.
In the same field of endeavor McFadden teaches an electric linear actuator comprising an actuator control (processing unit) configured to activate an electromagnet with a pulse width modulated voltage (see paragraph 0028 line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the teachings of McFadden wherein the actuator control of Dutis is further configured to activate the electromagnet with a pulse width modulated voltage as disclosed by McFadden.
The advantage of having the actuator control configured to activate the electromagnet with a pulse width modulated voltage it to control the intensity of the magnetic field to insure enough voltage is supplied when the brake member is in the free-wheeling state.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al (US 20110259673 A1) in view of Dutis et al (US 20110067961 A1) as applied to claim 1 above, and further in view of Kollreider et al (US 20150007756 A1).
As to claim 20, as stated above the combination of Hayase and Dutis teaches an actuator system according to claim 1 comprising at least one adjustable component but fails to disclose a piece of furniture comprising at least one adjustable component.
In the field of furniture with an adjustable tabletop height Kollreider teaches a piece of furniture (PL, Tabletop, see Fig. 1) comprising at least one adjustable component (TB1, table legs see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the teachings of Kollreider with the actuator systems according to claim 1 as stated above to have the adjustable component (10 see Annotated Fig.1 above) as taught by Hayase adjust a piece of furniture (PL, tabletop see Fig. 1) as disclosed by Kollreider.
The advantage of having an actuator system with an adjustable component to adjust a piece of furniture (tabletop) will give the user an option to select the elevation they would like to use the tabletop. For example, the user can decide to lower the elevation of the tabletop if siting or raise the tabletop when the user decides to stand. 

Allowable Subject Matter
Claims 9, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the above 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9, would be allowable for disclosing that “the support is formed by a bearing component for the brake shaft, which at least section-wise does not completely enclose the brake shaft in such a way that the bearing component at least partially faces a braking chamber with respect to the axis of rotation”. The prior art fails to disclose or render obvious the combination of features recited in claim 9.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 would be allowable for disclosing that “the actuator control is further configured to activate the electromagnet at a first intensity to move the brake arrangement from the at least one braking state to the free-wheeling state and to activate the electromagnet at a second intensity to maintain the brake arrangement in the free-wheeling state, wherein the first intensity is greater than the second intensity”. The prior art fails to disclose or render obvious the combination of features recited in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lorenzen et al (US 20130221171 A1), teaches a similar configuration for
A lifting column for height-adjustable tables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571) 272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY NMN OLIVIER/           Examiner, Art Unit 3632      

/TERRELL L MCKINNON/           Supervisory Patent Examiner, Art Unit 3632